Dismissed and Memorandum Opinion filed July 18, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00477-CV

                    CHRISTOPHER BRANCH, Appellant
                                        V.
                       FORT BEND COUNTY, Appellee

               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-DCV-253619

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed May 16, 2019. The notice of
appeal was filed June 14, 2019. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207 (West 2013).

      On June 25, 2019, this court ordered appellant to pay the appellate filing fee
on or before July 5, 2019, or the appeal would be dismissed. Appellant has not paid
the appellate filing fee or otherwise responded to the court’s order. Accordingly,
the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary
dismissal of case because appellant has failed to comply with notice from clerk
requiring response or other action within specified time).


                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.




                                          2